DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          This is in response to communication filed on 11/23/2020 in which claims 1-18 are pending. The application has been fully considered therefore this case is in condition for allowance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: in claim 1, line 8, “the modulated” has been replaced with --modulated--.
         In claim 10, line 8, “the modulated” has been replaced with --modulated--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest of (US 20110305161) teaches a downlink multiuser MIMO (DL MU-MIMO) communication system involves a single eNB transmitting to multiple UEs at the same time over the same frequency bandwidth. The MU-MIMO system is capable of transmit precoding, where the data to each UE is multiplied to a UE-antenna array simultaneously. However the closest prior art above, alone or in combination with cited prior arts fail to anticipate or render obvious the following recited features: wherein a total transmission power for the modulated one or more transmission streams is equal to or less than a threshold value regardless of a number of transmission streams to be transmitted in the same time period and the same frequency band, wherein the plurality of subframes are defined by time-division, frequency-division, or time-and- frequency division of a frame, wherein a maximum number of transmission streams that can be simultaneously transmitted from the communication apparatus varies depending on a communicable range of the communication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20150071365-$ or US-20140307819-$ or US-20140146915-$ or US-20140093013-$ or US-20100008441-$ or US-20110044401-$ or US-20110026636-$ or US 20110305161 ).did.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633